224 S.W.3d 640 (2007)
Jean F. KERTZ, Respondent,
v.
Edwin L. KERTZ, Appellant.
No. ED 88390.
Missouri Court of Appeals, Eastern District, Division Three.
May 29, 2007.
Susan K. Roach, Clayton, MO, for appellant.
Edwin V. Butler, Clayton, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Husband, Edwin L. Kertz, appeals from the trial court's judgment dissolving his marriage to Wife, Jean F. Kertz. Husband challenges the trial court's valuation and distribution of marital property and debt. We affirm.[1] An opinion would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b)(1).
NOTES
[1]  All pending motions are denied.